DISMISS and Opinion Filed July 21, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00226-CV

                  IN THE INTEREST OF M.C.T., A CHILD

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-09973

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      In the notice of appeal, appellant states she is appealing from the trial court’s

judgment signed on February 16, 2022. We questioned our jurisdiction over this

appeal because the clerk’s record does not contain a judgment signed on that date.

We instructed appellant to file, by May 9, 2022, a letter brief addressing the issue

and cautioned her that failure to do so may result in dismissal of the appeal without

further notice. As of today’s date, appellant has not responded.

       The appellate timetable does not commence to run other than by signed,

written order. See Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995);

TEX. R. APP. P. 26.1. Thus, without a signed judgment or appealable order, there is

nothing for this Court to review. See Parson v. Cole, No. 05-21-00086-CV, 2021
WL 960643, at *1 (Tex. App.—Dallas March 15, 2021, no pet.) (mem. op.).

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE


220226F.P05




                                       –2–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF M.C.T., A                On Appeal from the 302nd Judicial
CHILD                                       District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-20-09973.
No. 05-22-00226-CV                          Opinion delivered by Justice
                                            Schenck. Justices Osborne and Smith
                                            participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees Michael Senturion Thompson and Courtney
Danielle Thompson recover their costs of this appeal from appellant Sandra Jones.


Judgment entered July 21, 2022




                                      –3–